PER CURIAM.
We agree in this case with the conclusions .reached .by the court below, and we can add nothing to the full and *1001clear opinion of the presiding judge. As, in our opinion, the fee was paid within the six months required by statute (Guaranty Trust Co. v. Green Cove R. Co., 139 U. S. 137, 145, 11 Sup. Ct. 512), we do not think it necessary to pass upon the question whether the nonpayment of the fee within the statutory period can be set up as a defense to a suit upon the patent The decree of the circuit court is affirmed.
NOTE. In the case of Guaranty Trust Co. v. Green Cove R. Co., 139 U. S. 137, 11 Sup. Ct. 512, cited above, it was held that where a statute requires notice of publication “for four months,” and there is no legislative definition, it will be taken to mean calendar months.